Citation Nr: 0931225	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO. 08-09 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to a compensable initial evaluation for 
residuals, shrapnel wound, right leg.

2. Entitlement to a compensable initial evaluation for 
plantar fasciitis with right heel spur.

3. Entitlement to a compensable initial evaluation for 
residuals, injury left index finger.

4. Entitlement to an initial evaluation in excess of 10 
percent for epicondylitis, left elbow.

5. Entitlement to service connection for right-sided hearing 
loss.

6. Entitlement to service connection for left-sided hearing 
loss.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from July 2004 through 
February 2006. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

The clinical findings related to the Veteran's hearing loss 
warrant separating the issue of entitlement to bilateral 
hearing loss into entitlement to service connection for 
right-sided hearing loss, and entitlement to service 
connection for left-sided hearing loss, as is shown in the 
case caption, above.

The issues of entitlement to a compensable initial evaluation 
for residuals, shrapnel wound, right leg, Entitlement to a 
compensable initial evaluation for residuals, injury left 
finger Entitlement to an initial evaluation in excess of 10 
percent for epicondylitis, left elbow entitlement to service 
connection for left-sided hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1. VA examination and Board hearing testimony establish that 
the Veteran experiences pain with use of his feet, including 
walking and weight bearing, but there is no showing of marked 
deformity, accentuated pain, swelling, or characteristic 
callosities, or evidence showing that the disability can be 
characterized as moderately severe.

2. At no time does the clinical evidence show that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; nor the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; nor the speech recognition scores using the Maryland 
CNC Test are less than 94 percent, in the right ear.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent, but no 
higher, for plantar fasciitis with right heel spur have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Code 5276 (2008).

2. The criteria for service connection for right-sided 
hearing loss are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating - Plantar Fasciitis with Right Heel Spur

The Veteran is seeking increased initial ratings for several 
disabilities, including residuals of a shrapnel wound, 
plantar fasciitis with right heel spur, residuals of a left 
index finger injury, and epicondylitis of the left elbow. He 
was granted service connection via the August 2006 rating 
decision and filed a timely notice of disagreement (NOD) with 
these initial disability evaluations.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where, as in this case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time. See 
Fenderson v. West, 12 Vet.App. 119 (1999). A disability must 
be considered in the context of the whole recorded history. 
Consistent with the facts found, the ratings may be higher or 
lower for different segments of the time, i.e., the ratings 
may be "staged." Id.

The Veteran is presently service connected for plantar 
fasciitis with a right heel spur. He is service connected at 
a noncompensable rate under 38 C.F.R. § 4.118, Diagnostic 
Codes 5099-7819, which is the rating criteria for the skin. 
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the specific basis for the evaluation assigned. 
The additional code is shown after a hyphen. 38 C.F.R. § 
4.27.  Here, it appears that the RO used the wrong code.  The 
RO pointed out in the rating decision and Statement of the 
Case (SOC) that an increase under the skin criteria requires 
disfigurement, limitation of motion due to scarring, pain on 
examination of scars, frequent loss of covering of skin over 
scars, or impairment of function. According to the March 2006 
VA examination of the feet, the Veteran has "no changes of 
the skin."  It is unclear to the Board why the RO chose to 
adjudicate this claim under the rating criteria for the skin. 
A review of the SOC shows that the rating criteria for the 
foot were not considered. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. In this case, only one set of potential rating criteria 
appear to have been considered. The Board will consider all 
applicable rating criteria in this analysis.

Disabilities of the foot are rated under Diagnostic Codes 
5276 to 5284. 
38 C.F.R. § 4.71a. Under Diagnostic Code 5276 for flatfoot, a 
10 percent rating, regardless of whether the condition is 
unilateral or bilateral, indicates it is moderate with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon Achilles, and pain on manipulation and 
use of the feet. A 20 percent rating for unilateral pes 
planus or a 30 percent rating for bilateral pes planus 
requires a severe condition with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities. A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

Under Diagnostic Code 5282 for hammer toe, a noncompensable 
rating is awarded with hammer toe in single toes, and a 10 
percent rating with all toes, unilateral without claw foot.

Diagnostic Code 5284 provides criteria for rating other foot 
injuries. A moderate foot injury warrants a 10 percent 
disability evaluation. A moderately severe foot injury 
warrants a 20 percent disability evaluation and a severe foot 
injury is assigned a 30 percent disability evaluation. A note 
to Diagnostic Code 5284 provides that a 40 percent disability 
evaluation will be assigned for actual loss of use of the 
foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board notes that that Diagnostic Codes 5277, 5281, 5282 
and 5283 are not for application in this case because there 
has been no objective finding of weak foot (Diagnostic Code 
5277), claw foot (Diagnostic Code 5278), metatarsalgia 
(Diagnostic Code 5279), hallux valgus (Diagnostic Code 5280), 
hallux rigidus (Diagnostic Code 5281), or malunion or 
nonunion of tarsal or metatarsal bones (Diagnostic Code 
5283).

The Board has thoroughly reviewed the medical evidence of 
record. Service treatment records indicate treatment in 2005 
for foot pain. In March 2006, immediately following his 
discharge from service, the Veteran was afforded a VA foot 
examination. At the time of the examination, the Veteran 
reported pain in the right heel when he is on his feet for a 
duration of time, as well as arch pain when he first wakes up 
in the morning. He has had to modify his work duties, because 
they require a great deal of walking, which causes him pain. 
He does not use any assistive devices or corrective shoes or 
inserts. Physical examination revealed hammer toes at #2 and 
#3, as well as that his resting heel is in the inversion 
position. There was decreased sensation at toes #3 and #4, 
with definite pain sensation as well. The examiner noted no 
calluses. There was tenderness of the right arch near the 
distal calcaneus. Manipulation of the right foot caused pain 
around the ankle. The Board notes, however, that the right 
ankle disability has been separately considered and is not 
under appeal. The examiner also noted that the Veteran's gait 
is normal and that there are no changes in skin, no clawfoot, 
and not abnormal arch.

A review of the subsequent VA outpatient records shows 
plantar fasciitis in the Veteran's history, but there is no 
evidence that he sought treatment for this disability in 
particular.

At the May 2009 hearing, the Veteran again reported pain in 
the area of his right heel. He reported that he can no longer 
stand with his weight on the right foot. He denied swelling 
and maintained that the disability is manifested by soreness 
and pain. See hearing transcript at pages 8 - 10.

Thus, the Board observes that the Veteran's service connected 
plantar fasciitis and heel spur has symptoms related to pain 
in the heel and hammer toes, but not related to a skin 
disability. The rating criteria related to the foot is 
clearly more appropriate. There has been an objective finding 
of hammer toe in two of the Veteran's toes on the right foot. 
These findings do not allow for a compensable rating for 
hammer toe under Diagnostic Code 5280. However, the VA 
examination and Board hearing testimony both establish that 
the Veteran experiences pain with use of his feet, including 
walking and weight bearing. Pain on manipulation and use of 
the feet, bilateral or unilateral, warrants a 10 percent 
rating under Diagnostic Code 5276. There is no showing of 
marked deformity, accentuated pain, swelling, or 
characteristic callosities, or evidence showing that the 
disability can be characterized as moderately severe, to 
warrant a higher rating under either Diagnostic Code 5276 or 
5284. 

The Veteran's service-connected plantar fasciitis can 
therefore be rated as 10 percent disabling by analogy under 
Diagnostic Code 5276 for flatfoot. However, the Board finds 
that a disability rating in excess of 10 percent is not 
warranted under this code for the reasons discussed, above. 
The Veteran's plantar fasciitis with a right heel spur 
appears to be equivalent to the criteria for moderate 
flatfoot disability which warrants a 10 percent rating, but 
no higher.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1). In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected disorders have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards. In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 
9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

Service Connection - Right-Sided Hearing Loss

The Veteran is seeking service connection for right-sided 
hearing loss. Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. If a 
chronic disorder such as an organic disease of the nervous 
system is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service. See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may only be granted for hearing loss, if 
the claimed hearing loss is of sufficient severity to be 
considered a disability for VA purposes. Specifically, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The evidence available for review to establish whether the 
Veteran has a current hearing loss disability includes April 
2006 and March 2007 audiological examinations.

On the authorized audiological evaluation in April 2006, pure 
tone thresholds for the right ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear. Thus, as of April 2006, just after 
the Veteran's discharge from service, he does not have a 
hearing loss disability as defined by VA regulation. 

In March 2007, according to the record, the Veteran had two 
audiograms within a day of each other. On March 26, 2007, 
pure tone thresholds, in decibels, were as follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
15


On the following day, pure tone thresholds, in decibels, were 
measured again by the same VA physician. It is not apparent 
in the record why two audiograms were done in the matter of 
two days, but the results were nonetheless reported as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
5
0

Speech recognition was not reported on either day.

At no time does the medical evidence show that the Veteran 
has a current right ear hearing loss disability. Again, for a 
disability, the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz must be 40 decibels or 
greater; or the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz must be 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test must be less than 94 percent. 38 C.F.R. § 
3.385. The clinical findings in this case fail to show that 
any of these criteria are met on the right side. Thus, the 
Veteran does not have a current hearing loss disability on 
the right side as defined by VA regulations. Without a 
current disability, there is no basis upon which to grant 
service connection under 38 C.F.R. § 3.303 for the Veteran's 
right ear.

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice 
from VA must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide. 38 C.F.R. § 3.159(b)(1). This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of the initial rating for plantar fasciitis with 
right heel spur. In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled. Id. at 
490-91. Also, because Fenderson v. West, 
12 Vet. App. 119, 126 (1999) held that a claim for an initial 
disability rating is distinct from a claim for increased 
rating, the notice requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are not 
applicable to the claim. Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify with regard to entitlement to 
a compensable initial rating for plantar fasciitis has been 
satisfied.

With regard to the claim for entitlement to service 
connection for hearing loss, the Veteran was afforded 
compliant notice by way of January 2006, August 2006, and 
August 2007 letters, which notified him of the necessary 
information under both 38 C.F.R. § 3.159(b) and Dingess. 

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2008). Here, the Veteran's 
statements, his service treatment records, post service 
treatment records, and various VA examination reports have 
been associated with the claims folder. The Veteran was also 
afforded a Board Video Conference hearing and the May 2009 
transcript is of record.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claims. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of these claims would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.

ORDER

Entitlement to a 10 initial evaluation, but no more, for 
plantar fasciitis with right heel spur is granted.

Entitlement to service connection for right-sided hearing 
loss is denied. 


REMAND

Shrapnel Injury - Right Leg

The Veteran is seeking a compensable initial rating for his 
service-connected residuals of a shrapnel injury to the right 
leg. He is presently noncompensably rated under the rating 
criteria for a scar. The RO found that there "were no 
objective findings of residual disability" of the shrapnel 
injury. See August 2006 rating decision. This finding was 
based upon the March 2006 VA examination report, which 
described minimal findings related to the Veteran's shrapnel 
wound, as well as upon the lack of outpatient treatment 
records related to the shrapnel injury. The Board notes, 
however, that the Veteran reported decreased sensation in his 
toes since the shrapnel injury. See March 2006 joints 
examination. The physical examination and diagnoses section 
of that report makes no mention of the feet or toes. Also, at 
the time of his May 2009 Board hearing, the Veteran reported 
that the shrapnel entered his muscle and remains there. See 
hearing transcript at page 4. He also indicated that he has 
right leg muscle pain daily, which he believes is due to the 
shrapnel wound. Id. at page 5. And, he reported that pain has 
worsened since the earlier VA examination. Id. at page 7. 
Thus, it appears that the most recent VA examination does not 
adequately report the current severity of the Veteran's 
disability. A remand is required in order to afford the 
Veteran a new VA examination that adequately reports on all 
residuals of the Veteran's service connected shrapnel wound 
injury, including but not limited to a muscle injury and any 
findings related to decreased sensation in the toes. 
38 C.F.R. §§ 4.1, 4.2 (2008).

Left Index Finger

The Veteran is service connected for a crush injury to his 
left index finger. He hit the finger with a hammer while in 
service. The RO granted service connection for the residuals 
of the injury including mild decreased sensation in that 
finger, but no limitation of motion or pain. A noncompensable 
rating was awarded. See August 2006 rating decision.

The evidence available for review includes the 2006 VA 
examination report and the 2009 Board hearing transcript. At 
the time of the examination, his range of motion was noted as 
normal and he was reported as neurologically normal, except 
for decreased sensation of the left index finger at the 
distal digit palmar side. It was based upon that report that 
the noncompensable rating was assigned. At the 2009 Board 
hearing, however, the Veteran reported that the disability to 
his left index finger had worsened since the 2006 report, and 
that he now has little control over the movement of the 
finger. See hearing transcript at page 13. In particular, he 
stated that his finger will not stay straight unless he 
forces it to with the other hand, and that when he lets go, 
it goes back down. Id. This suggests that the medical 
examination report is not representative of the current level 
of severity of the left index finger disability. In 
particular, a peripheral nerve exam is warranted to determine 
whether the Veteran's control of his left index finger 
movement, or lack thereof, may warrant a compensable rating 
under 38 C.F.R. § 4.124a. Thus, a remand is necessary to 
afford the Veteran a new VA examination of his service-
connected left index finger.

Left Elbow

The Veteran is seeking an initial rating in excess of 10 
percent for his service-connected left elbow disability. The 
RO awarded 10 percent based upon painful motion and x-ray 
evidence of traumatic arthritis/bursitis. See August 2006 
rating decision. A review of the claims folder, however, 
reveals that the Veteran's left elbow has essentially not 
been examined. The March 2006 VA General Medical Examination 
report shows that the examiner knew of claimed elbow 
cellulitis. There was no reference to an examination of the 
elbow in that report. There is a March 2006 skin examination 
relating to cellulitis of the right and left elbows; this 
claim is regarding the left elbow. The examiner noted the 
Veteran's reported bursitis of the left elbow and referred 
the reader to the orthopedic examination. The Board reviewed 
the March 2006 VA Joints examination, and notes that the 
results of an x-ray of the left elbow are reported, but there 
is no indication at all in the report that the left elbow was 
examined. There is no discussion of range of motion, pain, 
loss of use, or any other related symptom. It appears that 
the left elbow has gone unexamined. Because an analysis of 
the current severity of the service-connected left elbow 
requires a review of current medical evidence, this matter 
must be remanded so the Veteran's service-connected left 
elbow may be examined.

Service Connection - Left Sided Hearing Loss

The Veteran is seeking service connection for a hearing loss 
disability in his left ear. Again, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2008). If a chronic disorder 
such as an organic disease of the nervous system, such as 
hearing loss, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service. See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. Otherwise, the evidence must show 
that the disability incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

In this case, the evidence shows that the Veteran had left-
sided hearing loss within one year of service. See April 2006 
VA audio examination showing pure tone results at 4000 Hz as 
40 dB. The evidence did not establish that this hearing 
disability had manifested to a compensable degree at that 
time.  The RO noted that the Veteran had an audiometric 
examination in December 2004, which revealed similar left-
sided hearing loss, but failed to obtain an opinion as to the 
etiology of the left sided hearing loss. No such opinion was 
contained within the April 2006 report.

The only additional evidenced related to the Veteran's 
hearing loss are the two consecutive audiometry reports from 
March 2007. The findings in these two reports are curious, 
and make it unclear as to whether the Veteran still has a 
left sided hearing disability as defined by VA regulation. On 
March 26, 2007, pure tone results at 4000 Hz were 50 dB, thus 
showing a disability. However, on the very next day, pure 
tone results at 4000 Hz were "20M."  It is unclear to the 
Board what "20M" means, but the examiner did note that 
audiogram results showed "mild to moderate HFSNHL left 
greater than right."  

Because the evidence suggests, but is not clear, that the 
Veteran has current left-sided hearing loss, and because 
there is a showing of left-sided hearing loss in service, but 
no opinion as to whether the two are related, the Board finds 
that a VA examination is necessary to decide this claim. 
38 C.F.R. § 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran appropriate VA 
examination(s) to determine the current 
nature and severity of any residuals of 
his service-connected right leg shrapnel 
wound, including but not limited to any 
decreased sensation in his toes and any 
muscle pain or other injury related to the 
shrapnel injury. The claims folder should 
be provided to the examiner for review in 
correlation with his/her report.

2. Afford the Veteran a VA examination to 
determine the current severity of his left 
index finger disability, to include any 
neurological findings that may explain his 
limited control of movement of the finger 
as reported in the May 2009 Board hearing. 
All necessary tests and studies should be 
performed and all relevant symptoms should 
be reported, including neurological 
findings, x-ray findings, range of motion 
measurements, as well as loss of use and 
function including on repetitive motion.

3. Afford the Veteran a VA examination to 
determine the current severity of his 
service-connected left elbow. All 
necessary tests and studies should be 
performed and all relevant symptoms should 
be reported, including x-ray findings, 
range of motion measurements, as well as 
loss of use and function including on 
repetitive motion.

4. Afford the Veteran a VA audiological 
examination to assess the nature and 
etiology of any left-sided hearing loss. 
If the Veteran has a hearing loss 
disability, as defined by 38 C.F.R. 
§ 3.385, in his left ear, the examiner 
should address the following question: is 
it more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's left sided hearing loss was 
incurred in or aggravated by his service, 
including any in-service noise exposure, 
or if his hearing loss initially 
manifested during his service as a chronic 
condition and has continued ever since?

5. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


